Anne Manning widdow plaint. agt Ralph Hall Defendt in an action of debt for nonpaiment of Eleven thousand foote of Merchantable pine boards due by bill & due interest & other due damages according to Attachmt Dat. March 22th 16 74/75. . . . The Jury . . . founde for the plaint. Eleven thousand eight hundred & eighty foote of merchantable square edg’d boards to bee ddr in two months at some convenient landing place in Exetor River or thirteen pounds in mony & costs of Court. £:01:07:0
Execucion issued 7° Aug° 75. [ 307 ]